LEHMAN, J.
(dissenting). According to the plaintiff’s story, he called on the defendant and was asked by her to procure a loan of $1,-500 on second mortgage on some lots owned by her. Plaintiff then spoke to his partner, who, after inspection of the property, spoke to his wife, and she agreed to take the loan on the proffered terms. Thereafter the plaintiff called on the defendant and told her he had a party who would make tire loan, and that the expense would be $275 to cover everything. The defendant then signed a written authorization on plaintiffs’ own blank," stating the terms on which she wanted a second mortgage loan, and concluding with the words:
0 “You are authorized to procure for me the above loan, and I agree to pay to Messrs. .Du Bois & Taylor the sum of two hundred and seventy-five ($275) dollars, to cover all expenses.”
About two weeks thereafter the defendant notified the plaintiffs that she did not care to obtain the loan. The plaintiff at the trial further showed that his partner’s wife was ready, able, and willing to make the loan, if the title was good. Upon this testimony the plaintiffs have recovered a judgment for the sum of $275.
*3The broker was employed for a definite purpose—to procure a loan upon definite terms proposed by the defendant. Until the broker had actually earned his commissions, the defendant had a perfect right to cancel the agent’s authority, providing she was acting, in good faith. The plaintiff claims that his work was finished when he obtained the written authority on December 22d, because he had already informed the defendant that he had a party who was willing to make the loan; but it is quite evident, from the form of the authorization, that he was employed to do more than procure a party able and willing to enter into an agreement for a loan, whom he would produce whenever it suited his purpose. It was after he had informed the defendant that he had this party that the authorization was signed, and his employment at a fixed compensation arranged, and the complaint itself is for services rendered after the authorization was signed; yet thereafter the plaintiff seems to have performed no services, except putting in a search at the Title Company. At that time the plaintiff had absolutely failed to procure for the defendant any loan, and had not even produced a person who was able and willing to make the loan. It follows that, at the time when defendant refused to proceed with the transaction, she had a right to cancel plaintiffs’ employment without any liability.
The judgment should be reversed, with costs, and the complaint dismissed, with costs.